Exhibit 10.1












                                                












INTERNATIONAL PAPER COMPANY
AMENDED AND RESTATED
2009 INCENTIVE COMPENSATION PLAN












                                                










--------------------------------------------------------------------------------








INTERNATIONAL PAPER COMPANY
AMENDED AND RESTATED
2009 INCENTIVE COMPENSATION PLAN


ARTICLE 1
PURPOSE............................................................................1
1.1
General.....................................................................1

ARTICLE 2 DEFINITIONS..........................................................1
2.1
Definitions................................................................1

ARTICLE 3 EFFECTIVE TERM OF PLAN................................9
3.1
Effective Date..........................................................9

3.2
Termination of Plan.................................................9

ARTICLE 4 ADMINISTRATION................................................9
4.1
Committee...............................................................9

4.2
Actions and Interpretations by the Committee........9

4.3
Authority of Committee.........................................10

4.4
Delegation..............................................................11

ARTICLE 5 SHARES SUBJECT TO THE PLAN.....................12
5.1
Number of Shares..................................................12

5.2
Share Counting......................................................12

5.3
Stock Distributed...................................................13

5.4
Limitation on Awards............................................13

ARTICLE 6 ELIGIBILITY.........................................................14
6.1
General...................................................................14

ARTICLE 7 STOCK OPTIONS.................................................14
7.1
General...................................................................14

7.2
Incentive Stock Options.........................................15

ARTICLE 8 STOCK APPRECIATION RIGHTS.......................15
8.1
Grant of Stock Appreciation Rights.......................15

ARTICLE 9 RESTRICTED STOCK, RESTRICTED STOCK UNITS AND DEFERRED STOCK
UNITS......................16
9.1
Grant of Restricted Stock, Restricted Stock Units and Deferred Stock
Units.......................................16






--------------------------------------------------------------------------------





9.2
Issuance and Restrictions.......................................16

9.3
Forfeiture................................................................17

9.4
Delivery of Restricted Stock..................................17

ARTICLE 10 PERFORMANCE AWARDS.................................17
10.1
Grant of Performance Awards................................17

10.2
Performance Goals.................................................18

ARTICLE 11 QUALIFIED STOCK-BASED AWARDS...........18
11.1
Options and Stock Appreciation Rights.................18

11.2
Other Awards..........................................................18

11.3
Performance Goals.................................................19

11.4
Inclusions and Exclusions from Performance
Criteria...................................................................20

11.5
Certification of Performance Goals.......................20

11.6
Award Limits..........................................................20

ARTICLE 12 DIVIDEND EQUIVALENTS...............................21
12.1
Grant of Dividend Equivalents..............................21

ARTICLE 13 STOCK OR OTHER STOCK-BASED
AWARDS...........................................................................21
13.1
Grant of Stock or Other Stock-Based Awards.......21

ARTICLE 14 PROVISIONS APPLICABLE TO AWARDS......21
14.1
Award Certificates..................................................21

14.2
Form of Payment of Awards..................................21

14.3
Limits on Transfer..................................................22

14.4
Beneficiaries..........................................................22

14.5
Stock Trading Restrictions.....................................22

14.6
Treatment upon Death or Disability.......................22

14.7
Effect of a Change in Control – Awards Granted Before February 11,
2014......................................23

14.8
Effect of a Change in Control – Awards Granted On or After February 11,
2014.....................................24

14.9
Acceleration for Any Other Reason.......................27

14.10
Forfeiture Events....................................................27

14.11
Substitute Awards..................................................27






--------------------------------------------------------------------------------





ARTICLE 15 CHANGES IN CAPITAL STRUCTURE.............27
15.1
Mandatory Adjustments.........................................28

15.2
Discretionary Adjustments.....................................28

15.3
General...................................................................28

ARTICLE 16 AMENDMENT, MODIFICATION AND
TERMINATION................................................................29
16.1
Amendment, Modification and Termination..........29

16.2
Awards Previously Granted...................................29

16.3
Compliance Amendments......................................30

ARTICLE 17 GENERAL PROVISIONS...................................31
17.1
Rights of Participants.............................................31

17.2
Withholding...........................................................31

17.3
Impact of Restatement of Financial Statements Upon Previous
Awards...........................................32

17.4
Special Provisions Related to Section 409A of the
Code.......................................................................32

17.5
Unfunded Status of Awards....................................35

17.6
Relationship to Other Benefits...............................35

17.7
Expenses................................................................35

17.8
Titles and Headings................................................35

17.9
Gender and Number...............................................35

17.10
Fractional Shares....................................................35

17.11
Government and Other Regulations.......................35

17.12
Governing Law.......................................................36

17.13
Severability............................................................36

17.14
No Limitations on Rights of Company..................37

17.15
Indemnification......................................................37










--------------------------------------------------------------------------------






INTERNATIONAL PAPER COMPANY
AMENDED AND RESTATED
2009 INCENTIVE COMPENSATION PLAN


ARTICLE 1
PURPOSE


1.1.    GENERAL. The purpose of the International Paper Company Amended and
Restated 2009 Incentive Compensation Plan (the “Plan”) is to provide incentive
for non-employee directors and designated employees of International Paper
Company, a New York corporation (the “Company”), or any Affiliate, to improve
the performance of the Company on a long-term basis, and to attract and retain
certain persons in the employ of the Company. Accordingly, the Plan permits the
grant of incentive awards from time to time to directors of the Company and
selected designated employees of the Company and its Affiliates.


ARTICLE 2
DEFINITIONS


2.1.    DEFINITIONS. The following words and phrases shall have the following
meanings:


(a)
“Affiliate” means (i) any Subsidiary or Parent, or (ii) an entity that directly
or through one or more intermediaries controls, is controlled by or is under
common control with, the Company, as determined by the Committee.



(b)
“Award” means any Option, Stock Appreciation Right, Restricted Stock Award,
Restricted Stock Unit Award, Deferred Stock Unit Award, Dividend Equivalent
Award, Other Stock-Based Award, or any other right or interest relating to Stock
or cash, granted to a Participant under the Plan.



(c)
“Award Certificate” means a written document, in such form as the Committee
prescribes from time to time, setting forth the terms and conditions of an
Award. Award Certificates may be in the form of individual award agreements or
certificates or a program document describing the terms and provisions of an
Award or series of Awards under the Plan. The Committee may provide for the use
of electronic, internet or other non-paper Award Certificates.



(d)
“Beneficial Owner” shall have the meaning given such term in Rule 13d-3 of the
General Rules and Regulations under the Exchange Act.



(e)
“Board” means the Board of Directors of the Company.










--------------------------------------------------------------------------------





(f)
“Cause” as a reason for a Participant’s termination of employment shall have the
meaning assigned such term in the employment, severance or similar agreement, if
any, between such Participant and the Company or an Affiliate, provided, however
that if there is no such employment, severance or similar agreement in which
such term is defined, and unless otherwise defined in the applicable Award
Certificate, “Cause” shall include but is not limited to misconduct or other
activity detrimental to the business interest or reputation of the Company or
continued unsatisfactory job performance without making reasonable efforts to
improve. Examples include insubordination, protracted or repeated absence from
work without permission, illegal activity, disorderly conduct, etc.



(g)
“Change in Control” means and includes the occurrence of any one of the
following events:



(1) the consummation of any transaction (including, without limitation, any
merger or consolidation) the result of which is that any “person” or “group” (as
those terms are used in Section 13(d)(3) of the Exchange Act) becomes the
“beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the Exchange Act),
directly or indirectly, of the Company’s voting stock representing 30% or more
of the voting power of the Company’s outstanding voting stock, provided,
however, that an employee of the Company or any of its subsidiaries for whom
shares are held under an employee stock ownership, employee retirement, employee
savings or similar plan and whose shares are voted in accordance with the
instructions of such employee shall not be a member of a “group”(as that term is
used in Section 13(d)(3) of the Exchange Act) solely because such employee’s
shares are held by a trustee under said plan;


(2) during any period of two (2) consecutive years, individuals who at the
beginning of such period constitute the Board of Directors of the Company (the
"Board") cease for any reason to constitute at least a majority thereof, unless
the election, or the nomination for election, by the Company's shareowners of
each new director was approved by a vote of at least two-thirds (2/3) of the
directors then still in office who were directors at the beginning of the
period;


(3) the Company consolidates with, or merges with or into, any person, or any
person consolidates with, or merges with or into, the Company, in any such event
pursuant to a transaction in which any of the Company’s outstanding voting stock
or voting stock of such


- 2 -



--------------------------------------------------------------------------------





other person is converted into or exchanged for cash, securities or other
property, other than any such transaction where the Company’s voting stock
outstanding immediately prior to such transaction constitutes, or is converted
into or exchanged for, voting stock representing more than 50% of the voting
power of the voting stock of the surviving person immediately after giving
effect to such transaction;


(4) the direct or indirect sale, lease, transfer, conveyance or other
disposition (other than by way of merger or consolidation), in one or a series
of related transactions, of all or substantially all of the assets of the
Company and its subsidiaries taken as a whole to any “person” or “group” (as
those terms are used in Section 13(d)(3) of the Exchange Act) other than to the
Company or one of its subsidiaries; or


(5) the shareowners of the Company approve a complete liquidation or dissolution
of the Company.


(h)
“Code” means the Internal Revenue Code of 1986, as amended from time to time.
For purposes of this Plan, references to sections of the Code shall be deemed to
include references to any applicable regulations thereunder and any successor or
similar provision.



(i)
“Committee” means the Management Development and Compensation Committee of the
Board described in Article 4.



(j)
“Company” means International Paper Company, a New York corporation, or any
successor corporation.



(k)
“Continuous Service” means the absence of any interruption or termination of
service as an employee, officer, or director of the Company or any Affiliate, as
applicable; provided, however, that for purposes of an Incentive Stock Option
“Continuous Service” means the absence of any interruption or termination of
service as an employee of the Company or any Parent or Subsidiary, as
applicable, pursuant to applicable tax regulations. Continuous Service shall not
be considered interrupted in the following cases: (i) a Participant transfers
employment between the Company and an Affiliate or between Affiliates, or (ii)
in the discretion of the Committee as specified at or prior to such occurrence,
in the case of a spin-off, sale or disposition of the Participant’s employer
from the Company or any Affiliate, (iii) a Participant transfers from being an
employee of the Company or an Affiliate to being a director of the Company or of
an Affiliate, or vice versa, or (iv) any leave of absence authorized in



- 3 -



--------------------------------------------------------------------------------





writing by the Company prior to its commencement; provided, however, that for
purposes of Incentive Stock Options, no such leave may exceed 90 days, unless
reemployment upon expiration of such leave is guaranteed by statute or contract.
If reemployment upon expiration of a leave of absence approved by the Company is
not so guaranteed, on the 91st day of such leave any Incentive Stock Option held
by the Participant shall cease to be treated as an Incentive Stock Option and
shall be treated for tax purposes as a Non-qualified Stock Option. Whether
military, government or other service or other leave of absence shall constitute
a termination of Continuous Service shall be determined in each case by the
Committee at its discretion, and any determination by the Committee shall be
final and conclusive; provided, however, that for purposes of any Award that is
subject to Code Section 409A, the determination of a leave of absence must
comply with the requirements of a “bona fide leave of absence” as provided in
Treas. Reg. Section 1.409A-1(h).


(l)
“Covered Employee” means a covered employee as defined in Code Section
162(m)(3).



(m)
“Deferred Stock Unit” means a right granted to a Participant under Article 9 to
receive Shares of Stock (or the equivalent value in cash or other property if
the Committee so provides) at a future time as determined by the Committee, or
as determined by the Participant within guidelines established by the Committee
in the case of voluntary deferral elections.



(n)
“Disability” of a Participant means that the Participant (i) is unable to engage
in any substantial gainful activity by reason of any medically determinable
physical or mental impairment which can be expected to result in death or can be
expected to last for a continuous period of not less than 12 months, or (ii) is,
by reason of any medically determinable physical or mental impairment which can
be expected to result in death or can be expected to last for a continuous
period of not less than 12 months, receiving income replacement benefits for a
period of not less than three months under an accident and health plan covering
employees of the Participant’s employer. If the determination of Disability
relates to an Incentive Stock Option, Disability means Permanent and Total
Disability as defined in Section 22(e)(3) of the Code. In the event of a
dispute, the determination whether a Participant has incurred a Disability will
be made by the Committee and may be supported by the advice of a physician
competent in the area to which such Disability relates.





- 4 -



--------------------------------------------------------------------------------





(o)
“Dividend Equivalent” means a right granted to a Participant under Article 12.



(p)
“Effective Date” has the meaning assigned such term in Section 3.1.



(q)
“Eligible Participant” means Non-Employee Directors and designated employees of
the Company or any Affiliate.



(r)
“Exchange” means any national securities exchange on which the Stock may from
time to time be listed or traded.



(s)
“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time.



(t)
“Fair Market Value,” on any date, means (i) if the Stock is listed on a
securities exchange, the closing stock price on such date (or, in the absence of
reported sales on such date, on the immediately preceding date on which sales
were reported), or (ii) if the Stock is not listed on a securities exchange, the
mean between the bid and offered prices as quoted by the applicable interdealer
quotation system for such date, provided that if the Stock is not quoted on an
interdealer quotation system or if it is determined that the fair market value
is not properly reflected by such quotations, Fair Market Value will be
determined by such other method as the Committee determines in good faith to be
reasonable and in compliance with Code Section 409A.



(u)
“Full-Value Award” means an Award other than in the form of an Option or SAR,
and which is settled by the issuance of Stock (or at the discretion of the
Committee, settled in cash valued by reference to Stock value).



(v)
“Good Reason” (or a similar term denoting constructive termination) has the
meaning, if any, assigned such term in the employment, severance or similar
agreement, if any, between a Participant and the Company or an Affiliate,
provided, however that if there is no such employment, severance or similar
agreement in which such term is defined, “Good Reason” shall have the meaning,
if any, given such term in the applicable Award Certificate. If not defined in
any such document, the term “Good Reason” as used herein shall not apply to a
particular Award.



(w)
“Grant Date” of an Award means the first date on which all necessary corporate
action has been taken to approve the grant of the Award as provided in the Plan,
or such later date as is determined and specified



- 5 -



--------------------------------------------------------------------------------





as part of that authorization process. Notice of the grant shall be provided to
the grantee within a reasonable time after the Grant Date.


(x)
“Incentive Stock Option” means an Option that is intended to be an incentive
stock option and meets the requirements of Section 422 of the Code or any
successor provision thereto.



(y)
“Independent Directors” means those members of the Board of Directors who
qualify at any given time as “independent” directors under the applicable rules
of each Exchange on which the Shares are listed, “non-employee” directors under
Rule 16b-3 of the Exchange Act, and “outside” directors under Section 162(m) of
the Code.



(z)
“Non-Employee Director” means a director of the Company who is not a common law
employee of the Company or an Affiliate.



(aa)
“Non-qualified Stock Option” means an Option that is not an Incentive Stock
Option.



(ab)
“Non-Segmented Performance Award” means a Performance Award that is not a
Segmented Performance Award.



(ac)
“Option” means a right granted to a Participant under Article 7 of the Plan to
purchase Stock at a specified price during specified time periods. An Option may
be either an Incentive Stock Option or a Non-qualified Stock Option.



(ad)
“Other Stock-Based Award” means a right granted to a Participant under Article
13 that relates to or is valued by reference to Stock or other Awards relating
to Stock.



(ae)
“Parent” means a corporation, limited liability company, partnership or other
entity which owns or beneficially owns a majority of the outstanding voting
stock or voting power of the Company. Notwithstanding the above, with respect to
an Incentive Stock Option, Parent shall have the meaning set forth in Section
424(e) of the Code.



(af)
“Participant” means an Eligible Participant who has been granted an Award under
the Plan; provided that in the case of the death of a Participant, the term
“Participant” refers to a beneficiary designated pursuant to Section 14.4 or the
legal guardian or other legal representative acting in a fiduciary capacity on
behalf of the Participant under applicable state law and court supervision.





- 6 -



--------------------------------------------------------------------------------





(ag)
“Performance Award” means any award granted under the Plan pursuant to Article
10.



(ah)
“Person” means any individual, entity or group, within the meaning of Section
3(a)(9) of the Exchange Act and as used in Section 13(d)(3) or 14(d)(2) of the
Exchange Act.



(ai)
“Plan” means the International Paper Company Amended and Restated 2009 Incentive
Compensation Plan, as it may be amended from time to time.



(aj)
“Qualified Performance-Based Award” means an Award that is either (i) intended
to qualify for the Section 162(m) Exemption and is made subject to performance
goals based on Qualified Business Criteria as set forth in Section 11.2, or (ii)
an Option or SAR having an exercise price equal to or greater than the Fair
Market Value of the underlying Stock as of the Grant Date.



(ak)
“Qualified Business Criteria” means one or more of the Business Criteria listed
in Section 11.2 upon which performance goals for certain Qualified
Performance-Based Awards may be established by the Committee.



(al)
“Restricted Stock Award” means Stock granted to a Participant under Article 9
that is subject to certain restrictions and to risk of forfeiture.



(am)
“Restricted Stock Unit Award” means the right granted to a Participant under
Article 9 to receive shares of Stock (or the equivalent value in cash or other
property if the Committee so provides) in the future, which right is subject to
certain restrictions and to risk of forfeiture.



(an)
“Retirement” means a Participant’s termination of employment with the Company or
an Affiliate after reaching at least age 55 with 10 years of service, age 61
with 20 years of service, age 62 with 10 years of service, or age 65. In the
case of a Participant who is a Non-Employee Director, “Retirement” means
retirement from the Board after reaching the age specified for mandatory
retirement from the Board.



(ao)
“Securities Act” means the Securities Act of 1933, as amended from time to time.



(ap)
“Section 162(m) Exemption” means the exemption from the limitation on
deductibility imposed by Section 162(m) of the Code



- 7 -



--------------------------------------------------------------------------------





that is set forth in Section 162(m)(4)(C) of the Code or any successor provision
thereto.


(aq)
“Segmented Performance Award” means a Performance Award that provides for two or
more segments within an overall performance period and in which performance
achievement is measured separately for each individual segment and a portion of
the award is deemed earned and “banked” pending the final assessment of
performance

over the full performance period.


(ar)
“Shares” means shares of the Company’s Stock. If there has been an adjustment or
substitution with respect to the Shares (whether or not pursuant to Article 15),
the term “Shares” shall also include any shares of stock or other securities
that are substituted for Shares or into which Shares are adjusted.



(as)
“Stock” means the $1.00 par value common stock of the Company and such other
securities of the Company as may be substituted for Stock pursuant to Article
15.



(at)
“Stock Appreciation Right” or “SAR” means a right granted to a Participant under
Article 8 to receive a payment equal to the difference between the Fair Market
Value of a Share as of the date of exercise of the SAR over the base price of
the SAR, all as determined pursuant to Article 8.



(au)
“Subsidiary” means any corporation, limited liability company, partnership or
other entity of which 50% or more of the outstanding voting stock or voting
power is beneficially owned directly or indirectly by the Company.
Notwithstanding the above, with respect to an Incentive Stock Option, Subsidiary
shall have the meaning set forth in Section 424(f) of the Code.



(av)
“Surviving Entity” means the entity resulting from a Change in Control
(including, without limitation, an entity which as a result of such transaction
owns the Company or all or substantially all of the Company’s assets or stock
either directly or through one or more subsidiaries).

















- 8 -



--------------------------------------------------------------------------------





ARTICLE 3
EFFECTIVE TERM OF PLAN


3.1.    EFFECTIVE DATE. The Plan shall be effective as of the date it is
approved by both the Board and the shareowners of the Company (the “Effective
Date”).


3.2.    TERMINATION OF PLAN. Unless earlier terminated as provided herein, the
Plan shall continue in effect until the date of the 2024 annual shareowners’
meeting or, if the shareowners approve an amendment to the Plan that increases
the number of Shares subject to the Plan, the tenth anniversary of the date of
such approval. The termination of the Plan shall not affect the validity of any
Award outstanding on the date of termination, which shall continue to be
governed by the applicable terms and conditions of this Plan. Notwithstanding
the foregoing, no Incentive Stock Options may be granted more than ten (10)
years after the earlier of (a) adoption of this Plan by the Board, or (b) the
Effective Date.
ARTICLE 4
ADMINISTRATION


4.1.    COMMITTEE    . The Plan shall be administered by a Committee appointed
by the Board (which Committee shall consist of at least two directors) or, at
the discretion of the Board from time to time, the Plan may be administered by
the Board. Unless and until changed by the Board, the Management Development and
Compensation Committee of the Board is designated as the Committee to administer
the Plan. It is intended that the Committee be composed solely of two or more
Independent Directors and that any such members of the Committee who do not so
qualify shall abstain from participating in any decision to make or administer
Awards that are made to Eligible Participants who at the time of consideration
for such Award (i) are persons subject to the short-swing profit rules of
Section 16 of the Exchange Act, or (ii) are reasonably anticipated to become
Covered Employees during the term of the Award. However, a Committee member’s
failure to qualify as an Independent Director or failure to abstain from such
action shall not invalidate any Award made by the Committee which Award is
otherwise validly made under the Plan. The members of the Committee shall be
appointed by, and may be changed at any time and from time to time in the
discretion of, the Board. The Board may reserve to itself any or all of the
authority and responsibility of the Committee under the Plan or may act as
administrator of the Plan for any and all purposes. To the extent the Board has
reserved any authority and responsibility or during any time that the Board is
acting as administrator of the Plan, it shall have all the powers and
protections of the Committee hereunder, and any reference herein to the
Committee (other than in this Section 4.1) shall include the Board. To the
extent any action of the Board under the Plan conflicts with actions taken by
the Committee, the actions of the Board shall control.


4.2.    ACTION AND INTERPRETATIONS BY THE COMMITTEE. For purposes of
administering the Plan, the Committee may from time to time adopt rules,
regulations, guidelines and procedures for carrying out the provisions and
purposes of the Plan and make such other determinations, not inconsistent with
the Plan, as the Committee


- 9 -



--------------------------------------------------------------------------------





may deem appropriate. The Committee may correct any defect, supply any omission
or reconcile any inconsistency in the Plan or in any Award in the manner and to
the extent it deems necessary to carry out the intent of the Plan. The
Committee’s interpretation of the Plan, any Awards granted under the Plan, any
Award Certificate and all decisions and determinations by the Committee with
respect to the Plan are final, binding, and conclusive on all parties. Each
member of the Committee is entitled to, in good faith, rely or act upon any
report or other information furnished to that member by any officer or other
employee of the Company or any Affiliate, the Company’s or an Affiliate’s
independent certified public accountants, Company counsel or any executive
compensation consultant or other professional retained by the Company to assist
in the administration of the Plan. No member of the Committee will be liable for
any good faith determination, act or omission in connection with the Plan or any
Award.


4.3.    AUTHORITY OF COMMITTEE. Except as provided in Section 4.1 hereof, the
Committee has the exclusive power, authority and discretion to:


(a)
Grant Awards;

(b)
Delegate the granting Awards as specified in Section 4.4;

(c)
Designate Participants;

(d)
Determine the type or types of Awards to be granted to each Participant;

(e)
Determine the number of Awards to be granted and the number of Shares or dollar
amount to which an Award will relate;

(f)
Determine the terms and conditions of any Award granted under the Plan;

(g)
Prescribe the form of each Award Certificate, which need not be identical for
each Participant;

(h)
Decide all other matters that must be determined in connection with an Award;

(i)
Establish, adopt or revise any rules, regulations, guidelines or procedures as
it may deem necessary or advisable to administer the Plan;

(j)
Make all other decisions and determinations that may be required under the Plan
or as the Committee deems necessary or advisable to administer the Plan;

(k)
Amend the Plan or any Award Certificate as provided herein; and

(l)
Adopt such modifications, procedures, and subplans as may be necessary or
desirable to comply with provisions of the laws of the United States or any
non-U.S. jurisdictions in which the Company or any Affiliate may operate, in
order to assure the viability of the benefits of Awards granted to participants
located in the United States or such other jurisdictions and to meet the
objectives of the Plan.



Notwithstanding the foregoing, grants of Awards to Non-Employee Directors
hereunder shall be made only in accordance with the terms, conditions and
parameters of a


- 10 -



--------------------------------------------------------------------------------





plan, program or policy for the compensation of Non-Employee Directors as in
effect from time to time that is approved and administered by a committee of the
Board consisting solely of Independent Directors, and the Committee may not make
other discretionary grants hereunder to Non-Employee Directors.


4.4.    DELEGATION.


(a)
Administrative Duties. The Committee may delegate to one or more of its members
or to one or more officers of the Company or an Affiliate or to one or more
agents or advisors such administrative duties or powers as it may deem
advisable, and the Committee or any individuals to whom it has delegated duties
or powers as aforesaid may employ one or more individuals to render advice with
respect to any responsibility the Committee or such individuals may have under
this Plan.



(b)
Special Committee. The Board may, by resolution, expressly delegate to a special
committee, consisting of one or more directors who may but need not be officers
of the Company, the authority, within specified parameters as to the number and
terms of Awards, to (i) designate employees of the Company or any of its
Affiliates to be recipients of Awards under the Plan, and (ii) to determine the
number of such Awards to be received by any such Participants; provided,
however, that such delegation of duties and responsibilities to an officer of
the Company may not be made with respect to the grant of Awards to eligible
participants (a) who are subject to Section 16(a) of the Exchange Act at the
Grant Date, or (b) who as of the Grant Date are reasonably anticipated to be
become Covered Employees during the term of the Award. The acts of such
delegates shall be treated hereunder as acts of the Board and such delegates
shall report regularly to the Board and the Committee regarding the delegated
duties and responsibilities and any Awards so granted.



(c)
Other Delegation. The Board may, by resolution, expressly delegate to the Senior
Vice President, Human Resources and Communications, the authority, within
specified parameters as to the number and terms of Awards, to (i) designate
employees of the Company or any of its Affiliates to be recipients of Awards
under the Plan, and (ii) to determine the number of such Awards to be received
by any such Participants; provided, however, that such delegation of duties and
responsibilities may not be made with respect to the grant of Awards to eligible
participants who are Senior Vice President of the Company and above. The acts of
such delegate shall be treated hereunder as acts of the Board and such delegate
shall report regularly to the Committee regarding the delegated duties and
responsibilities and any Awards so granted.







- 11 -



--------------------------------------------------------------------------------





ARTICLE 5
SHARES SUBJECT TO THE PLAN


5.1.    NUMBER OF SHARES. Subject to adjustment as provided in Sections 5.2 and
15.1, the aggregate number of Shares reserved and available for issuance
pursuant to Awards granted under the Plan shall be 15,400,000, plus a number of
additional Shares underlying awards outstanding as of the Effective Date under
the Company’s Long-Term Incentive Compensation Plan, as amended and restated
February 7, 2005, that thereafter terminate or expire unexercised, or are
cancelled, forfeited or lapse for any reason. The maximum number of Shares that
may be issued upon exercise of Incentive Stock Options granted under the Plan
shall be 15,400,000.


5.2.    SHARE COUNTING. Shares covered by an Award shall be subtracted from the
Plan share reserve as of the Grant Date, but shall be added back to the Plan
share reserve in accordance with this Section 5.2.


(a)
To the extent that an Award is canceled, terminates, expires, is forfeited or
lapses for any reason, any unissued or forfeited Shares subject to the Award
shall be added back to the Plan share reserve and again be available for
issuance pursuant to Awards granted under the Plan.



(b)
Shares subject to Awards settled in cash shall be added back to the Plan share
reserve and again be available for issuance pursuant to Awards granted under the
Plan.



(c)
Shares withheld from an Award or delivered by a Participant to satisfy

minimum tax withholding requirements shall be added back to the Plan share
reserve and again be available for issuance pursuant to Awards granted under the
Plan.


(d)
If the exercise price of an Option is satisfied by delivering Shares to the
Company (by either actual delivery or attestation), only the number of Shares
issued to the Participant in excess of the Shares tendered (by delivery or
attestation) shall be debited from the number of Shares remaining available for
issuance pursuant to Awards granted under the Plan.



(e)
To the extent that the full number of Shares subject to an Option or SAR is not
issued upon exercise of the Option or SAR for any reason, including by reason of
net-settlement of the Award, only the number of Shares issued and delivered upon
exercise of the Option or SAR shall be considered for purposes of determining
the number of Shares remaining available for issuance pursuant to Awards granted
under the Plan.



- 12 -



--------------------------------------------------------------------------------







(f)
To the extent that the full number of Shares subject to a Performance Award is
not issued by reason of failure to achieve maximum performance goals, the
unissued Shares originally subject to the Performance Award will be added back
to the Plan share reserve and again be available for issuance pursuant to Awards
granted under the Plan.



(g)
Substitute Awards granted pursuant to Section 14.11 shall not count against the
Shares otherwise available for issuance under the Plan under Section 5.1.



(h)
Subject to applicable Exchange requirements, shares available under a
shareowner-approved plan of a company acquired by the Company (as appropriately
adjusted to Shares to reflect the transaction) may be issued under the Plan
pursuant to Awards granted to individuals who were not employees of the Company
or its Affiliates immediately before such transaction and will not count against
the maximum share limitation specified in Section 5.1.



5.3.    STOCK DISTRIBUTED. Any Stock distributed pursuant to an Award may
consist, in whole or in part, of authorized and unissued Stock, treasury Stock
or Stock purchased on the open market.


5.4.    LIMITATION ON AWARDS. Notwithstanding any provision in the Plan to the
contrary (but subject to adjustment as provided in Section 15.1):


(a)
Options. The maximum aggregate number of Shares subject to Options granted under
the Plan in any 12-month period to any one Participant shall be 1,200,000.



(b)
SARs. The maximum number of Shares subject to Stock Appreciation Rights granted
under the Plan in any 12-month period to any one Participant shall be 1,200,000.



(c)
Restricted Stock or Restricted Stock Units. The maximum aggregate number of
Shares underlying of Awards of Restricted Stock or Restricted Stock Units under
the Plan in any 12-month period to any one Participant shall be 660,000.



(d)
Other Stock-Based Awards. The maximum aggregate grant with respect to Other
Stock-Based Awards under the Plan in any 12-month period to any one Participant
shall be 660,000 Shares.





- 13 -



--------------------------------------------------------------------------------





(e)
Performance Awards. With respect to any one 12-month period (i) the maximum
amount that may be paid to any one Participant for Performance Awards payable in
cash or property other than Shares shall be $10,000,000, and (ii) the maximum
number of Shares that may be paid to any one Participant for Performance Awards
payable in Stock shall be 660,000 Shares. For purposes of applying these limits
in the case of multi‑year performance periods, the amount of cash or property or
number of Shares deemed paid with respect to any one 12-month period is the
total amount payable or Shares earned for the performance period divided by the
number of 12-month periods in the performance period.



ARTICLE 6
ELIGIBILITY


6.1.    GENERAL. Awards may be granted only to Eligible Participants. Eligible
Participants who are service providers to an Affiliate may be granted Options or
SARs under this Plan only if the Affiliate qualifies as an “eligible issuer of
service recipient stock” within the meaning of §1.409A-1(b)(5)(iii)(E) of the
final regulations under Code Section 409A.


ARTICLE 7
STOCK OPTIONS


7.1.    GENERAL. The Committee is authorized to grant Options to Participants on
the following terms and conditions:


(a)
Exercise Price. The exercise price per Share under an Option shall be determined
by the Committee, provided that the exercise price for any Option (other than an
Option issued as a substitute Award pursuant to Section 14.11) shall not be less
than the Fair Market Value as of the Grant Date.



(b)
Prohibition on Repricing. Except as otherwise provided in Section 15.1, the
exercise price of an Option may not be reduced, directly or indirectly by
cancellation and regrant or otherwise, without the prior approval of the
shareowners of the Company.



(c)
Time and Conditions of Exercise. The Committee shall determine the time or times
at which an Option may be exercised in whole or in part, subject to Section
7.1(e). The Committee shall also determine the performance or other conditions,
if any, that must be satisfied before all or part of an Option may be exercised
or vested.



(d)
Payment. The Committee shall determine the methods by which the exercise price
of an Option may be paid, the form of payment, and



- 14 -



--------------------------------------------------------------------------------





the methods by which Shares shall be delivered or deemed to be delivered to
Participants. As determined by the Committee at or after the Grant Date, payment
of the exercise price of an Option may be made, in whole or in part, in the form
of (i) cash or cash equivalents, (ii) delivery (by either actual delivery or
attestation) of previously-acquired Shares based on the Fair Market Value of the
Shares on the date the Option is exercised, (iii) withholding of Shares from the
Option based on the Fair Market Value of the Shares on the date the Option is
exercised, (iv) broker-assisted market sales, or (iv) any other “cashless
exercise” arrangement.


(e)
Exercise Term. Except for Non-qualified Stock Options granted to Participants
outside the United States, no Option granted under the Plan shall be exercisable
for more than ten years from the Grant Date.



(f)
No Deferral Feature. No Option shall provide for any feature for the deferral of
compensation other than the deferral of recognition of income until the exercise
or disposition of the Option.



(g)
No Dividend Equivalents. No Option shall provide for Dividend Equivalents.



7.2.    INCENTIVE STOCK OPTIONS. Incentive Stock Options may be granted to only
to Eligible Participants who are employees of the Company or a Parent or
Subsidiary as defined in Section 424(e) and (f) of the Code. The terms of any
Incentive Stock Options granted under the Plan must comply with the requirements
of Section 422 of the Code. If all of the requirements of Section 422 of the
Code are not met, the Option shall automatically become a Non-qualified Stock
Option.


ARTICLE 8
STOCK APPRECIATION RIGHTS


8.1.    GRANT OF STOCK APPRECIATION RIGHTS. The Committee is authorized to grant
Stock Appreciation Rights (“SARs”) to Participants on the following terms and
conditions:


(a)
Right to Payment. Upon the exercise of a SAR, the Participant to whom it is
granted has the right to receive, for each Share with respect to which the SAR
is being exercised, the excess, if any, of:



(1)    The Fair Market Value of one Share on the date of exercise; over




- 15 -



--------------------------------------------------------------------------------





(2)    The base price of the SAR as determined by the Committee and set forth in
the Award Certificate, which shall not be less than the Fair Market Value of one
Share on the Grant Date.


(b)
Prohibition on Repricing. Except as otherwise provided in Section 15.1, the base
price of a SAR may not be reduced, directly or indirectly by cancellation and
regrant or otherwise, without the prior approval of the shareowners of the
Company.



(c)
Time and Conditions of Exercise. Except for SARs granted to Participants outside
the United States, no SAR shall be exercisable for more than ten years from the
Grant Date.



(d)
No Deferral Feature. No SAR shall provide for any feature for the deferral of
compensation other than the deferral of recognition of income until the exercise
or disposition of the SAR.



(e)
No Dividend Equivalents. No SAR shall provide for Dividend Equivalents.



(f)
Other Terms. All SARs shall be evidenced by an Award Certificate. Subject to the
limitations of this Article 8, the terms, methods of exercise, methods of
settlement, form of consideration payable in settlement, and any other terms and
conditions of any SAR shall be determined by the Committee at the time of the
grant of the Award and shall be reflected in the Award Certificate.



ARTICLE 9
RESTRICTED STOCK, RESTRICTED STOCK UNITS
AND DEFERRED STOCK UNITS


9.1.    GRANT OF RESTRICTED STOCK, RESTRICTED STOCK UNITS AND DEFERRED STOCK
UNITS    . The Committee is authorized to make Awards of Restricted Stock,
Restricted Stock Units or Deferred Stock Units to Participants in such amounts
and subject to such terms and conditions as may be selected by the Committee. An
Award of Restricted Stock, Restricted Stock Units or Deferred Stock Units shall
be evidenced by an Award Certificate setting forth the terms, conditions, and
restrictions applicable to the Award.


9.2.    ISSUANCE AND RESTRICTIONS. Restricted Stock, Restricted Stock Units or
Deferred Stock Units shall be subject to such restrictions on transferability
and other restrictions as the Committee may impose (including, without
limitation, limitations on the right to vote Restricted Stock or the right to
receive dividends on the Restricted Stock). These restrictions may lapse
separately or in combination at such times, under such circumstances, in such
installments, upon the satisfaction of performance goals or otherwise, as the
Committee determines at the time of the grant of the Award or thereafter. Except
as


- 16 -



--------------------------------------------------------------------------------





otherwise provided in an Award Certificate or any special Plan document
governing an Award, the Participant shall have all of the rights of a shareowner
with respect to the Restricted Stock, and the Participant shall have none of the
rights of a shareowner with respect to Restricted Stock Units or Deferred Stock
Units until such time as Shares of Stock are paid in settlement of the
Restricted Stock Units or Deferred Stock Units. Unless otherwise provided in the
applicable Award Certificate, Awards of Restricted Stock will be entitled to
full dividend rights and any dividends paid thereon will be paid or distributed
to the holder no later than the end of the calendar year in which the dividends
are paid to shareowners or, if later, the 15th day of the third month following
the date the dividends are paid to shareowners.
 
9.3.    FORFEITURE. Subject to the terms of the Award Certificate and except as
otherwise determined by the Committee at the time of the grant of the Award or
thereafter, upon termination of Continuous Service during the applicable
restriction period or upon failure to satisfy a performance goal during the
applicable restriction period, Restricted Stock, Restricted Stock Units or
Deferred Stock Units that are at that time subject to restrictions shall be
forfeited.


9.4.    DELIVERY OF RESTRICTED STOCK. Shares of Restricted Stock shall be
delivered to the Participant on the Grant Date either by book-entry registration
or by delivering to the Participant, or a custodian or escrow agent (including,
without limitation, the Company or one or more of its employees) designated by
the Committee, a stock certificate or certificates registered in the name of the
Participant. If physical certificates representing shares of Restricted Stock
are registered in the name of the Participant, such certificates must bear an
appropriate legend referring to the terms, conditions, and restrictions
applicable to such Restricted Stock.




ARTICLE 10
PERFORMANCE AWARDS


10.1.    GRANT OF PERFORMANCE AWARDS. The Committee is authorized to grant any
Award under this Plan, including cash-settled Awards, with performance-based
vesting criteria, on such terms and conditions as may be selected by the
Committee. Any such Awards with performance-based vesting criteria are referred
to herein as Performance Awards. The Committee shall have the complete
discretion to determine the number of Performance Awards granted to each
Participant, subject to Section 5.4, and to designate the provisions of such
Performance Awards as provided in Section 4.3. All Performance Awards shall be
evidenced by an Award Certificate or a written program established by the
Committee, pursuant to which Performance Awards are awarded under the Plan under
uniform terms, conditions and restrictions set forth in such written program.
All Dividend Equivalents credited on Performance Shares during a performance
period shall be reinvested in additional Performance Shares, which shall be
allocated to the same performance period and shall be subject to being earned by
the Participant on the same basis as the original


- 17 -



--------------------------------------------------------------------------------





Award. Once a Performance Award has been settled in Stock, any dividends on such
Shares shall be paid in the same form and at the same time as to other
shareowners.


10.2.    PERFORMANCE GOALS. The Committee may establish performance goals for
Performance Awards which may be based on any criteria selected by the Committee.
Such performance goals may be described in terms of Company-wide objectives or
in terms of objectives that relate to the performance of the Participant, an
Affiliate or a division, region, department or function within the Company or an
Affiliate. If the Committee determines that events or circumstances render the
performance goals to be unsuitable, the Committee may modify such performance
goals in whole or in part, as the Committee deems appropriate. If a Participant
is promoted, demoted or transferred to a different business unit or function
during a performance period, the Committee may determine that the performance
goals or performance period are no longer appropriate and may (i) adjust, change
or eliminate the performance goals or the applicable performance period as it
deems appropriate to make such goals and period comparable to the initial goals
and period, or (ii) make a cash payment to the participant in an amount
determined by the Committee. The foregoing two sentences shall not apply with
respect to a Performance Award that is intended to be a Qualified
Performance-Based Award under Article 11 if the recipient of the Performance
Award (a) was a Covered Employee on the date of the proposed modification,
adjustment, change or elimination of the performance goals or performance
period, or (b) in the reasonable judgment of the Committee, may be a Covered
Employee on the date the Performance Award is expected to be paid.




ARTICLE 11
QUALIFIED PERFORMANCE-BASED AWARDS


11.1.    OPTIONS AND STOCK APPRECIATION RIGHTS. The provisions of the Plan are
intended to ensure that all Options and Stock Appreciation Rights granted
hereunder to any Covered Employee shall qualify for the Section 162(m)
Exemption.


11.2.    OTHER AWARDS. When granting any other Award, the Committee may
designate such Award as a Qualified Performance-Based Award, based upon a
determination that the recipient is or may be a Covered Employee with respect to
such Award, and the Committee wishes such Award to qualify for the Section
162(m) Exemption. If an Award is so designated, the Committee shall establish
performance goals for such Award within the time period prescribed by Section
162(m) of the Code based on one or more of the following Qualified Business
Criteria, which may be expressed in terms of Company-wide objectives or in terms
of objectives that relate to the performance of an Affiliate or a division,
region, department or function within the Company or an Affiliate:


(a)
Revenue

(b)
Sales

(c)
Profit (net profit, gross profit, operating profit, economic profit, profit
margins or other corporate profit measures)



- 18 -



--------------------------------------------------------------------------------





(d)
Earnings (EBIT, EBITDA, earnings per share, or other corporate earnings
measures)

(e)
Net income (before or after taxes, operating income or other income measures)

(f)
Cash (cash flow, cash generation or other cash measures)

(g)
Stock price or performance

(h)
Total shareholder return (stock price appreciation plus reinvested dividends
divided by beginning share price)

(i)
Economic value added

(j)
Return measures (including, but not limited to, return on assets, income,
capital, equity, investments or sales, and cash flow return on assets, capital,
equity, or sales);

(k)
Market share

(l)
Improvements in capital structure

(m)
Expenses (expense management, expense ratio, expense efficiency ratios or other
expense measures)

(n)
Business expansion or consolidation (acquisitions and divestitures)

(o)
Internal rate of return or increase in net present value

(p)
Working capital targets relating to inventory and/or accounts receivable

(q)
Safety standards

(r)
Productivity measures

(s)
Cost reduction measures

(t)
Strategic plan development and implementation



Performance goals with respect to the foregoing Qualified Business Criteria may
be specified in absolute terms, on an adjusted basis, in percentages, or in
terms of growth from period to period or growth rates over time, as well as
measured relative to the performance of a group of comparator companies, or a
published or special index, or a stock market index, that the Committee deems
appropriate. Any member of a comparator group or an index that ceases to exist
during a measurement period shall be disregarded for the entire measurement
period. Performance Goals need not be based upon an increase or positive result
under a business criterion and could include, for example, the maintenance of
the status quo or the limitation of economic losses (measured, in each case, by
reference to a specific business criterion). Performance measures may but need
not be determinable in conformance with generally accepted accounting
principles.


11.3.    PERFORMANCE GOALS. Each Qualified Performance-Based Award (other than a
market-priced Option or SAR) shall be earned, vested and














- 19 -



--------------------------------------------------------------------------------





payable (as applicable) only upon the achievement of performance goals
established by the Committee based upon one or more of the Qualified Business
Criteria, together with the satisfaction of any other conditions, such as
continued employment, as the Committee may determine to be appropriate;
provided, however, that the Committee may provide, either in connection with the
grant thereof or by amendment thereafter, that achievement of such performance
goals will be waived, in whole or in part, upon (i) the termination of
employment of a Participant by reason of death or Disability, or (ii) the
occurrence of a Change in Control. Performance periods established by the
Committee for any such Qualified Performance-Based Award may be as short as
three months and may be any longer period. In addition, the Committee has the
right, in connection with the grant of a Qualified Performance-Based Award, to
exercise negative discretion to determine that the portion of such Award
actually earned, vested and/or payable (as applicable) shall be less than the
portion that would be earned, vested and/or payable based solely upon
application of the applicable performance goals.


11.4.    INCLUSIONS AND EXCLUSIONS FROM PERFORMANCE CRITERIA. The Committee may
provide in any Qualified Performance-Based Award, at the time the performance
goals are established, that any evaluation of performance shall exclude or
otherwise objectively adjust for any specified circumstance or event that occurs
during a performance period, including by way of example but without limitation
the following: (a) asset write-downs or impairment charges; (b) litigation or
claim judgments or settlements; (c) the effect of changes in tax laws,
accounting principles or other laws or provisions affecting reported results;
(d) accruals for reorganization and restructuring programs; (e) extraordinary
nonrecurring items as described in then-current Accounting Principles; (f)
extraordinary nonrecurring items as described in management’s discussion and
analysis of financial condition and results of operations appearing in the
Company’s annual report to shareowners for the applicable year; (g) acquisitions
or divestitures; and (h) foreign exchange gains and losses. To the extent such
inclusions or exclusions affect Awards to Covered Employees, they shall be
prescribed in a form that meets the requirements of Code Section 162(m) for
deductibility.


11.5.    CERTIFICATION OF PERFORMANCE GOALS. Any payment of a Qualified
Performance-Based Award granted with performance goals pursuant to Section 11.3
above shall be conditioned on the written certification of the Committee in each
case that the performance goals and any other material conditions were
satisfied. Except as specifically provided in Section 11.3, no Qualified
Performance-Based Award held by a Covered Employee or by an employee who in the
reasonable judgment of the Committee may be a Covered Employee on the date of
payment, may be amended, nor may the Committee exercise any discretionary
authority it may otherwise have under the Plan with respect to a Qualified
Performance-Based Award under the Plan, in any manner to waive the achievement
of the applicable performance goal based on Qualified Business Criteria or to
increase the amount payable pursuant thereto or the value thereof, or otherwise
in a manner that would cause the Qualified Performance-Based Award to cease to
qualify for the Section 162(m) Exemption.
 


- 20 -



--------------------------------------------------------------------------------





11.6.    AWARD LIMITS. Section 5.4 sets forth, with respect to any one 12-month
period, (i) the maximum number of Shares with respect to which time-vesting
Options or SARs may be granted to any one Participant, (ii) the maximum amount
that may be paid to any one Participant for Performance Awards payable in cash
or property other than Shares, and (iii) the maximum number of Shares that may
be paid to any one Participant for Performance Awards payable in Stock.


ARTICLE 12
DIVIDEND EQUIVALENTS


12.1.    GRANT OF DIVIDEND EQUIVALENTS. The Committee is authorized to grant
Dividend Equivalents with respect to Full-Value Awards granted hereunder,
subject to such terms and conditions as may be selected by the Committee.
Dividend Equivalents shall entitle the Participant to receive payments equal to
ordinary cash dividends or distributions with respect to all or a portion of the
number of Shares subject to a Full-Value Award, as determined by the Committee.
The Committee may provide that Dividend Equivalents (i) will be deemed to have
been reinvested in additional Shares or otherwise reinvested, or (ii) except in
the case of Performance Awards, will be paid or distributed to the Participant
as accrued (in which case, such Dividend Equivalents must be paid or distributed
no later than the 15th day of the 3rd month following the later of (i) the
calendar year in which the corresponding dividends were paid to shareowners, or
(ii) the first calendar year in which the Participant’s right to such Dividends
Equivalents is no longer subject to a substantial risk of forfeiture.


ARTICLE 13
STOCK OR OTHER STOCK-BASED AWARDS


13.1.    GRANT OF STOCK OR OTHER STOCK-BASED AWARDS. The Committee is
authorized, subject to limitations under applicable law, to grant to
Participants such other Awards that are payable in, valued in whole or in part
by reference to, or otherwise based on or related to Shares, as deemed by the
Committee to be consistent with the purposes of the Plan, including without
limitation Shares awarded purely as a “bonus” and not subject to any
restrictions or conditions, convertible or exchangeable debt securities, other
rights convertible or exchangeable into Shares, and Awards valued by reference
to book value of Shares or the value of securities of or the performance of
specified Parents or Subsidiaries. The Committee shall determine the terms and
conditions of such Awards.


ARTICLE 14
PROVISIONS APPLICABLE TO AWARDS


14.1.    AWARD CERTIFICATES. Each Award shall be evidenced by an Award
Certificate. Each Award Certificate shall include such provisions, not
inconsistent with the Plan, as may be specified by the Committee.




- 21 -



--------------------------------------------------------------------------------





14.2.    FORM OF PAYMENT FOR AWARDS. At the discretion of the Committee, payment
of Awards may be made in cash, Stock, a combination of cash and Stock, or any
other form of property as the Committee shall determine. In addition, payment of
Awards may include such terms, conditions, restrictions and/or limitations, if
any, as the Committee deems appropriate, including, in the case of Awards paid
in the form of Stock, restrictions on transfer and forfeiture provisions.
Further, payment of Awards may be made in the form of a lump sum, or in
installments, as determined by the Committee.


14.3.    LIMITS ON TRANSFER. No right or interest of a Participant in any
unexercised or restricted Award may be pledged, encumbered, or hypothecated to
or in favor of any party other than the Company or an Affiliate, or shall be
subject to any lien, obligation, or liability of such Participant to any other
party other than the Company or an Affiliate. No unexercised or restricted Award
shall be assignable or transferable by a Participant other than by will or the
laws of descent and distribution or, except in the case of an Incentive Stock
Option, pursuant to a domestic relations order that would satisfy Section
414(p)(1)(A) of the Code if such Section applied to an Award under the Plan;
provided, however, that the Committee may (but need not) permit other transfers
(other than transfers for value) where the Committee concludes that such
transferability (i) does not result in accelerated taxation, (ii) does not cause
any Option intended to be an Incentive Stock Option to fail to be described in
Code Section 422(b), and (iii) is otherwise appropriate and desirable, taking
into account any factors deemed relevant, including without limitation, state or
federal tax or securities laws applicable to transferable Awards.


14.4.    BENEFICIARIES. Notwithstanding Section 14.3, a Participant may, in the
manner determined by the Committee, designate a beneficiary to exercise the
rights of the Participant and to receive any distribution with respect to any
Award upon the Participant’s death. A beneficiary, legal guardian, legal
representative, or other person claiming any rights under the Plan is subject to
all terms and conditions of the Plan and any Award Certificate applicable to the
Participant, except to the extent the Plan and Award Certificate otherwise
provide, and to any additional restrictions deemed necessary or appropriate by
the Committee. If no beneficiary has been designated or survives the
Participant, any payment due to the Participant shall be made to the
Participant’s estate. Subject to the foregoing, a beneficiary designation may be
changed or revoked by a Participant at any time provided the change or
revocation is filed with the Company.


14.5.    STOCK TRADING RESTRICTIONS. All Stock issuable under the Plan is
subject to any stop-transfer orders and other restrictions as the Committee
deems necessary or advisable to comply with federal or state securities laws,
rules and regulations and the rules of any national securities exchange or
automated quotation system on which the Stock is listed, quoted, or traded. The
Committee may place legends on any Stock certificate or issue instructions to
the transfer agent to reference restrictions applicable to the Stock.


14.6.    TREATMENT UPON DEATH OR DISABILITY. Except as otherwise provided in the
Award Certificate or any special Plan document governing an Award, upon the
termination of a person’s Continuous Service by reason of death or Disability:


- 22 -



--------------------------------------------------------------------------------







(a)
all of that Participant’s outstanding Options and SARs shall become fully
exercisable, and shall thereafter remain exercisable for a period of one (1)
year or until the earlier expiration of the original term of the Option or SAR;



(b)
all time-based vesting restrictions on that Participant’s outstanding Awards
shall lapse as of the date of termination; and



(c)
the payout opportunities attainable under all of that Participant’s outstanding
Performance Awards shall be prorated based upon the number of months employed
during each measurement period and shall be paid at the end of the Award period
based on actual Company performance.



To the extent that this provision causes Incentive Stock Options to exceed the
dollar limitation set forth in Code Section 422(d), the excess Options shall be
deemed to be Non-qualified Stock Options.


14.7.    EFFECT OF A CHANGE IN CONTROL – AWARDS GRANTED BEFORE FEBRUARY 11,
2014    . The provisions of this Section 14.7 shall apply in the case of a
Change in Control with respect to Awards granted under the Plan before February
11, 2014, unless otherwise provided in the Award Certificate or any special Plan
document or separate agreement with a Participant governing an Award. In the
event of a Change in Control:


(a)
Options. All Incentive Stock Options and Non-qualified Stock Options shall be
immediately exercisable, and all service-based restrictions on Shares issued
pursuant to the exercise of such Options shall be immediately removed.



(b)
Stock Appreciation Rights. All service-based restrictions shall be immediately
removed with respect to SARs.



(c)
Full-Value Awards. All service-based restrictions shall be immediately removed
with respect to Restricted Stock, Restricted Stock Units and Deferred Stock
Units.



(d)
Performance Awards. All service-based restrictions shall be immediately removed
with respect to all earned Performance Awards, (ii) a pro rata portion of each
outstanding Performance Award that would have been earned were Company
performance to reach the target goals established by the Committee for each
uncompleted Award period shall be deemed earned (based on the number of months
of the total Award period which have been completed prior to the Change in
Control), and all restrictions shall be immediately removed with respect to that
number of shares, and (iii) the remaining portion of each Performance Award
shall be forfeited.





- 23 -



--------------------------------------------------------------------------------





14.8.    EFFECT OF A CHANGE IN CONTROL – AWARDS GRANTED ON OR AFTER FEBRUARY 11,
2014. The provisions of this Section 14.8 shall apply in the case of a Change in
Control with respect to Awards granted under the Plan on or after February 11,
2014, unless otherwise provided in the Award Certificate or any special Plan
document or separate agreement with a Participant governing an Award.


(a)
Awards Assumed or Substituted by Surviving Entity. With respect to Awards
assumed by the Surviving Entity or otherwise equitably converted or substituted
in connection with a Change in Control in a manner approved by the Committee or
the Board: if within two years after the effective date of the Change in
Control, a Participant’s employment is terminated without Cause or the
Participant resigns for Good Reason, then



(i)
all of that Participant’s outstanding Options or SARs shall become fully vested
and exercisable as of the employment termination date and shall thereafter
continue or lapse in accordance with the other provisions of the Plan and the
Award Certificate;



(ii)
all time-based vesting restrictions on that Participant’s outstanding Awards
shall lapse as of the employment termination date; and



(iii)
the level of performance achievement under all of that Participant’s Performance
Awards that were outstanding immediately prior to effective time of the Change
in Control shall be calculated as follows:



(A)    Segmented Performance Awards:


1.
The portion of the Award that had been “banked” prior to the employment
termination date based on the assessment of performance for a completed segment
shall be fully vested as of the employment termination date; and



2.
The portion of the Award that relates to any segment that had not been
completed, or for which performance had not been assessed, prior to the
employment termination date shall vest as of the employment termination date
based on the assumed achievement of performance at the “target” level.



3.
In either such case, the vested portion of the Award shall be paid within sixty
(60) days following the employment termination date (unless a later date is
required by Section 17.4 hereof).



(B)    Non-Segmented Performance Awards:




- 24 -



--------------------------------------------------------------------------------





1.
Where less than one year had elapsed between the beginning of the applicable
performance period and the employment termination date, a Non-Segmented
Performance Award shall vest as of the employment termination date based on the
assumed achievement of performance at the “target” level; and



2.
Where one year or more has elapsed between the beginning of the applicable
performance period and the employment termination date, a Non-Segmented Award
shall vest based upon the level of actual Company performance measured through
the end of the year immediately preceding the employment termination date.



3.
In either such case, the vested portion of the Award shall be paid within sixty
(60) days following the employment termination date (unless a later date is
required by Section 17.4 hereof).



(b)
Awards not Assumed or Substituted by Surviving Entity. Upon the occurrence of a
Change in Control, and except with respect to any Awards assumed by the
Surviving Entity or otherwise equitably converted or substituted in connection
with the Change in Control in a manner approved by the Committee or the Board:



(i)
outstanding Options or SARs shall become fully vested and exercisable as of the
date of the Change in Control and shall thereafter continue or lapse in
accordance with the other provisions of the Plan and the Award Certificate;



(ii)
time-based vesting restrictions on outstanding Awards shall lapse as of the date
of the Change in Control; and



(iii)
the level of performance achievement under outstanding Performance Awards shall
be calculated as follows:



(A)    Segmented Performance Awards:


1.
The portion of the Award that had been “banked” prior to the Change in Control
based on the assessment of performance for a completed segment shall be fully
vested as of the date of the Change in Control; and



2.
The portion of the Award that relates to any segment that had not been
completed, or for which performance had not been



- 25 -



--------------------------------------------------------------------------------





assessed, prior to the Change in Control shall vest as of the date of the Change
in Control based on the assumed achievement of performance at the “target”
level.


3.
In either such case, the vested portion of the Award shall be paid within sixty
(60) days following the Change in Control (unless a later date is required by
Section 17.4 hereof).



(B)    Non-Segmented Performance Awards:


1.
Where less than one year has elapsed between the beginning of the applicable
performance period and the Change in Control, a Non-Segmented Performance Award
shall vest as of the date of the Change in Control based on the assumed
achievement of performance at the “target” level; and



2.
Where one year or more has elapsed between the beginning of the applicable
performance period and the Change in Control, a Non-Segmented Award shall vest
as of the date of the Change in Control based upon the level of actual Company
performance measured through the date of the Change in Control.



3.
In either such case, the vested portion of the Award shall be paid within sixty
(60) days following the Change in Control (unless a later date is required by
Section 17.4 hereof).







































- 26 -



--------------------------------------------------------------------------------





14.9.    ACCELERATION FOR ANY OTHER REASON. Regardless of whether an event has
occurred as described in Sections 14.6, 14.7 or 14.8 above, and subject to
Article 11 as to Qualified Performance-Based Awards, the Committee may in its
sole discretion at any time determine that all or a portion of a Participant’s
Options, SARs, and other Awards in the nature of rights that may be exercised
shall become fully or partially exercisable, that all or a part of the
time-based vesting restrictions on all or a portion of the outstanding Awards
shall lapse, and/or that any performance-based criteria with respect to any
Awards shall be deemed to be wholly or partially satisfied, in each case, as of
such date as the Committee may, in its sole discretion, declare. The Committee
may discriminate among Participants and among Awards granted to a Participant in
exercising its discretion pursuant to this Section 14.9. Notwithstanding
anything in the Plan, including this Section 14.9, the Committee may not
accelerate the payment of any Award if such acceleration would violate Section
409A(a)(3) of the Code.


14.10.    FORFEITURE EVENTS. Awards under the Plan shall be subject to any
compensation recoupment policy that the Company may adopt from time to time that
is applicable by its terms to the Participant. In addition, the Committee may
specify in an Award Certificate that the Participant’s rights, payments and
benefits with respect to an Award shall be subject to reduction, cancellation,
forfeiture or recoupment upon the occurrence of certain specified events, in
addition to any otherwise applicable vesting or performance conditions of an
Award.


Such events may include, but shall not be limited to, voluntary termination
prior to Retirement eligibility, termination of employment for Cause, violation
of a Non-Compete Agreement, Non-Solicitation Agreement or Confidentiality
Agreement, failure by a participant in the Company’s Unfunded Supplemental
Retirement Plan for Senior Managers (“SERP”) to submit notice of retirement one
year in advance of the effective date of his or her retirement (except in the
event of death, Disability or waiver by the Committee), or other conduct by the
Participant that is detrimental to the business interest or reputation of the
Company or any Affiliate or any act that is determined by the Senior Vice
President, Human Resources and Communications, to be a deliberate disregard of
the Company’s rules.


14.11.    SUBSTITUTE AWARDS. The Committee may grant Awards under the Plan in
substitution for stock and stock-based awards held by employees of another
entity who become employees of the Company or an Affiliate as a result of a
merger or consolidation of the former employing entity with the Company or an
Affiliate or the acquisition by the Company or an Affiliate of property or stock
of the former employing corporation. The Committee may direct that the
substitute awards be granted on such terms and conditions as the Committee
considers appropriate in the circumstances.


ARTICLE 15
CHANGES IN CAPITAL STRUCTURE






- 27 -



--------------------------------------------------------------------------------





15.1.    MANDATORY ADJUSTMENTS. In the event of a nonreciprocal transaction
between the Company and its shareowners that causes the per-share value of the
Stock to change (including, without limitation, any stock dividend, stock split,
spin-off, rights offering, or large nonrecurring cash dividend), the
authorization limits under Section 5.1 and 5.4 shall be adjusted
proportionately, and the Committee shall make such adjustments to the Plan and
Awards as it deems necessary, in its sole discretion, to prevent dilution or
enlargement of rights immediately resulting from such transaction. Action by the
Committee may include: (i) adjustment of the number and kind of shares that may
be delivered under the Plan; (ii) adjustment of the number and kind of shares
subject to outstanding Awards; (iii) adjustment of the exercise price of
outstanding Awards or the measure to be used to determine the amount of the
benefit payable on an Award; and (iv) any other adjustments that the Committee
determines to be equitable. Notwithstanding the foregoing, the Committee shall
not make any adjustments to outstanding Options or SARs that would constitute a
modification or substitution of the stock right under Treas. Reg. Section
1.409A-1(b)(5)(v) that would be treated as the grant of a new stock right or
change in the form of payment for purposes of Code Section 409A. Without
limiting the foregoing, in the event of a subdivision of the outstanding Stock
(stock-split), a declaration of a dividend payable in Shares, or a combination
or consolidation of the outstanding Stock into a lesser number of Shares, the
authorization limits under Sections 5.1 and 5.4 shall automatically be adjusted
proportionately, and the Shares then subject to each Award shall automatically,
without the necessity for any additional action by the Committee, be adjusted
proportionately without any change in the aggregate purchase price therefor.


15.2    DISCRETIONARY ADJUSTMENTS. Upon the occurrence or in anticipation of any
corporate event or transaction involving the Company (including, without
limitation, any merger, reorganization, recapitalization, combination or
exchange of shares, or any transaction described in Section 15.1), the Committee
may, in its sole discretion, provide (i) that Awards will be settled in cash
rather than Stock, (ii) that Awards will become immediately vested and
exercisable (in whole or in part) and will expire after a designated period of
time to the extent not then exercised, (iii) that Awards will be assumed by
another party to a transaction or otherwise be equitably converted or
substituted in connection with such transaction, (iv) that outstanding Awards
may be settled by payment in cash or cash equivalents equal to the excess of the
Fair Market Value of the underlying Stock, as of a specified date associated
with the transaction, over the exercise or base price of the Award, (v) that
performance targets and performance periods for Performance Awards will be
modified, consistent with Code Section 162(m) where applicable, or (vi) any
combination of the foregoing. The Committee’s determination need not be uniform
and may be different for different Participants whether or not such Participants
are similarly situated.


15.3    GENERAL. Any discretionary adjustments made pursuant to this Article 15
shall be subject to the provisions of Section 16.2. To the extent that any
adjustments made pursuant to this Article 15 cause Incentive Stock Options to
cease to qualify as Incentive Stock Options, such Options shall be deemed to be
Non-qualified Stock Options.






- 28 -



--------------------------------------------------------------------------------





ARTICLE 16
AMENDMENT, MODIFICATION AND TERMINATION


16.1.    AMENDMENT, MODIFICATION AND TERMINATION. The Board or the Committee
may, at any time and from time to time, amend, modify or terminate the Plan
without shareowner approval; provided, however, that if an amendment to the Plan
would, in the reasonable opinion of the Board or the Committee, either (i)
materially increase the number of Shares available under the Plan, (ii) expand
the types of awards under the Plan, (iii) materially expand the class of
participants eligible to participate in the Plan, (iv) materially extend the
term of the Plan, or (v) otherwise constitute a material change requiring
shareowner approval under applicable laws, policies or regulations or the
applicable listing or other requirements of an Exchange, then such amendment
shall be subject to shareowner approval; and provided, further, that the Board
or Committee may condition any other amendment or modification on the approval
of shareowners of the Company for any reason, including by reason of such
approval being necessary or deemed advisable (i) to comply with the listing or
other requirements of an Exchange, or (ii) to satisfy any other tax, securities
or other applicable laws, policies or regulations.


16.2.    AWARDS PREVIOUSLY GRANTED. At any time and from time to time, the
Committee may amend, modify or terminate any outstanding Award without approval
of the Participant; provided, however:


(a)
Awards issued under another Company plan prior to the approval by the Company’s
shareowners of this Plan at the 2009 annual meeting of shareowners (e.g., under
the Company’s Long-Term Incentive Compensation Plan, as amended and restated as
of February 7, 2005), shall continue to be subject to the terms of such prior
plan and the instruments evidencing such awards, unless otherwise specified in
the Award Certificate.



(b)
Subject to the terms of the applicable Award Certificate, no amendment,
modification or termination shall, without the Participant’s consent, reduce or
diminish the value of such Award determined as if the Award had been exercised,
vested, cashed in or otherwise settled on the date of such amendment or
termination (with the per-share value of an Option or SAR for this purpose being
calculated as the excess, if any, of the Fair Market Value as of the date of
such amendment or termination over the exercise or base price of such Award);



(c)
The original term of an Option or SAR may not be extended without the prior
approval of the shareowners of the Company;



(d)
Except as otherwise provided in Section 15.1, the exercise price of an Option or
base price of a SAR may not be reduced, directly or



- 29 -



--------------------------------------------------------------------------------





indirectly, without the prior approval of the shareowners of the Company; and


(e)
No termination, amendment, or modification of the Plan shall adversely affect
any Award previously granted under the Plan, without the written consent of the
Participant affected thereby. An outstanding Award shall not be deemed to be
“adversely affected” by a Plan amendment if such amendment would not reduce or
diminish the value of such Award determined as if the Award had been exercised,
vested, cashed in or otherwise settled on the date of such amendment (with the
per-share value of an Option or SAR for this purpose being calculated as the
excess, if any, of the Fair Market Value as of the date of such amendment over
the exercise or base price of such Award).



16.3.    COMPLIANCE AMENDMENTS. Notwithstanding anything in the Plan or in any
Award Certificate to the contrary, the Board may amend the Plan or an Award
Certificate, to take effect retroactively or otherwise, as deemed necessary or
advisable for the purpose of conforming the Plan or Award Certificate to any
present or future law relating to plans of this or similar nature (including,
but not limited to, Section 409A of the Code), and to the administrative
regulations and rulings promulgated thereunder. By accepting an Award under this
Plan, a Participant agrees to any amendment made pursuant to this Section 16.3
to any Award granted under the Plan without further consideration or action.














































- 30 -



--------------------------------------------------------------------------------





ARTICLE 17
GENERAL PROVISIONS


17.1.    RIGHTS OF PARTICIPANTS.
(a)
No Participant or any Eligible Participant shall have any claim to be granted
any Award under the Plan. Neither the Company, its Affiliates nor the Committee
is obligated to treat Participants or Eligible Participants uniformly, and
determinations made under the Plan may be made by the Committee selectively
among Eligible Participants who receive, or are eligible to receive, Awards
(whether or not such Eligible Participants are similarly situated).



(b)
Nothing in the Plan, any Award Certificate or any other document or statement
made with respect to the Plan, shall interfere with or limit in any way the
right of the Company or any Affiliate to terminate any Participant’s employment
or status as an officer, or any Participant’s service as a director, at any
time, nor confer upon any Participant any right to continue as an employee,
officer, or director of the Company or any Affiliate, whether for the duration
of a Participant’s Award or otherwise.



(c)
Neither an Award nor any benefits arising under this Plan shall constitute an
employment contract with the Company or any Affiliate and, accordingly, subject
to Article 16, this Plan and the benefits hereunder may be terminated at any
time in the sole and exclusive discretion of the Committee without giving rise
to any liability on the part of the Company or an of its Affiliates.



(d)
No Award gives a Participant any of the rights of a shareowner of the Company
unless and until Shares are in fact issued to such person in connection with
such Award.



17.2.    WITHHOLDING. The Company or any Affiliate shall have the authority and
the right to deduct or withhold, or require a Participant to remit to the
Company, an amount sufficient to satisfy federal, state, and local taxes
(including the Participant’s FICA obligation in the United States and any social
tax obligations for any non-U.S. jurisdiction) required by law to be withheld
with respect to any exercise, lapse of restriction or other taxable event
arising as a result of the Plan. The obligations of the Company under the Plan
will be conditioned on such payment or arrangements and the Company or such
Affiliate will, to the extent permitted by law, have the right to deduct any
such taxes from any payment of any kind otherwise due to the Participant. Unless
otherwise determined by the Committee at the time the Award is granted or
thereafter, any such withholding requirement may be satisfied, in whole or in
part, by withholding from the Award Shares having a Fair Market Value on the
date of withholding equal to the minimum amount (and not any greater amount)
required to be withheld for tax purposes, all in accordance with such procedures
as the


- 31 -



--------------------------------------------------------------------------------





Committee establishes. All such elections shall be subject to any restrictions
or limitations that the Committee, in its sole discretion, deems appropriate.
For certain Participants designated by the Company, the Company shall also have
the authority and the right to deduct or withhold additional amounts to satisfy
federal, state or local taxes up to a maximum amount of 85% of the Award at the
election of the Participant.
17.3.     IMPACT OF RESTATEMENT OF FINANCIAL STATEMENTS UPON PREVIOUS AWARDS. If
any of the Company’s financial statements are required to be restated, resulting
from errors, omissions, or fraud, the Committee may (in its sole discretion, but
acting in good faith) direct that the Company recover all or a portion of any
such Award made to any, all or any class of Participants with respect to any
fiscal year of the Company the financial results of which are negatively
affected by such restatement. The amount to be recovered from any Participant
shall be the amount by which the affected Award(s) exceeded the amount that
would have been payable to such Participant had the financial statements been
initially filed as restated, or any greater or lesser amount (including, but not
limited to, the entire award) that the Committee shall determine. The Committee
may determine to recover different amounts from different Participants or
different classes of Participants on such bases as it shall deem appropriate. In
no event shall the amount to be recovered by the Company be less than the amount
required to be repaid or recovered as a matter of law. The Committee shall
determine whether the Company shall effect any such recovery (i) by seeking
repayment from the Participant, (ii) by reducing (subject to applicable law and
the terms and conditions of the applicable plan, program or arrangement) the
amount that would otherwise be payable to the Participant under any compensatory
plan, program or arrangement maintained by the Company or any of its affiliates,
(iii) by withholding payment of future increases in compensation (including the
payment of any discretionary bonus amount) or grants of compensatory awards that
would otherwise have been made in accordance with the Company’s otherwise
applicable compensation practices, or (iv) by any combination of the foregoing.


17.4.     SPECIAL PROVISIONS RELATED TO SECTION 409A OF THE CODE.
(a)
General. It is intended that the payments and benefits provided under the Plan
and any Award shall either be exempt from the application of, or comply with,
the requirements of Section 409A of the Code. The Plan and all Award
Certificates shall be construed in a manner that effects such intent.
Nevertheless, the tax treatment of the benefits provided under the Plan or any
Award is not warranted or guaranteed. Neither the Company, its Affiliates nor
their respective directors, officers, employees or advisers (other than in his
or her capacity as a Participant) shall be held liable for any taxes, interest,
penalties or other monetary amounts owed by any Participant or other taxpayer as
a result of the Plan or any Award.



(b)
Definitional Restrictions. Notwithstanding anything in the Plan or in any Award
Certificate to the contrary, to the extent that any amount or benefit that would
constitute non-exempt “deferred compensation”



- 32 -



--------------------------------------------------------------------------------





for purposes of Section 409A of the Code (“Non-Exempt Deferred Compensation”)
would otherwise be payable or distributable, or a different form of payment
(e.g., lump sum or installment) of such Non-Exempt Deferred Compensation would
be effected, under the Plan or any Award Certificate by reason of the occurrence
of a Change in Control, or the Participant’s Disability or separation from
service, such Non-Exempt Deferred Compensation will not be payable or
distributable to the Participant, and/or such different form of payment will not
be effected, by reason of such circumstance unless the circumstances giving rise
to such Change in Control, Disability or separation from service meet any
description or definition of “change in control event”, “disability” or
“separation from service”, as the case may be, in Section 409A of the Code and
applicable regulations (without giving effect to any elective provisions that
may be available under such definition). This provision does not affect the
dollar amount or prohibit the vesting of such Non-Exempt Deferred Compensation
upon a Change in Control, Disability or separation from service, however
defined. If this provision prevents the payment or distribution of any
Non-Exempt Deferred Compensation, or the application of a different form of
payment, such payment or distribution shall be made at the time and in the form
that would have applied absent the non-409A-conforming event.


(c)
Allocation among Possible Exemptions. If any one or more Awards granted under
the Plan to a Participant could qualify for any separation pay exemption
described in Treas. Reg. Section 1.409A-1(b)(9), but such Awards in the
aggregate exceed the dollar limit permitted for the separation pay exemptions,
the Company (acting through the Committee or the Head of Human Resources) shall
determine which Awards or portions thereof will be subject to such exemptions.



(d)
Six-Month Delay in Certain Circumstances. Notwithstanding anything in the Plan
or in any Award Certificate to the contrary, if any amount or benefit that would
constitute Non-Exempt Deferred Compensation would otherwise be payable or
distributable under this Plan or any Award Certificate by reason of a
Participant’s separation from service during a period in which the Participant
is a Specified Employee (as defined below), then, subject to any permissible
acceleration of payment by the Committee under Treas. Reg. Section
1.409A-3(j)(4)(ii) (domestic relations order), (j)(4)(iii) (conflicts of
interest), or (j)(4)(vi) (payment of employment taxes):



(i) the amount of such non-exempt deferred compensation that would otherwise be
payable during the six-month period immediately following the Participant’s
separation from service will be


- 33 -



--------------------------------------------------------------------------------





accumulated through and paid or provided on the first day of the seventh month
following the Participant’s separation from service (or, if the Participant dies
during such period, within 30 days after the Participant's death) (in either
case, the “Required Delay Period”); and


(ii) the normal payment or distribution schedule for any remaining payments or
distributions will resume at the end of the Required Delay Period.


For purposes of this Plan, the term “Specified Employee” has the meaning given
such term in Code Section 409A and the final regulations thereunder, provided,
however, that, as permitted in such final regulations, the Company’s Specified
Employees and its application of the six-month delay rule of Code Section
409A(a)(2)(B)(i) shall be determined in accordance with rules adopted by the
Board or any committee of the Board, which shall be applied consistently with
respect to all nonqualified deferred compensation arrangements of the Company,
including this Plan.


(e)
Installment Payments. If, pursuant to an Award, a Participant is entitled to a
series of installment payments, such Participant’s right to the series of
installment payments shall be treated as a right to a series of separate
payments and not to a single payment. For purposes of the preceding sentence,
the term “series of installment payments” has the meaning provided in Treas.
Reg. Section 1.409A-2(b)(2)(iii) (or any successor thereto).



(f)
Timing of Release of Claims. Whenever an Award conditions a payment or benefit
on the Participant’s execution and non-revocation of a release of claims, such
release must be executed and all revocation periods shall have expired within 60
days after the date of termination of the Participant’s employment; failing
which such payment or benefit shall be forfeited. If such payment or benefit is
exempt from Section 409A of the Code, the Company may elect to make or commence
payment at any time during such 60-day period. If such payment or benefit
constitutes Non-Exempt Deferred Compensation, then, subject to subsection (c)
above, (i) if such 60-day period begins and ends in a single calendar year, the
Company may make or commence payment at any time during such period at its
discretion, and (ii) if such 60-day period begins in one calendar year and ends
in the next calendar year, the payment shall be made or commence during the
second such calendar year (or any later date specified for such payment under
the applicable Award), even if such signing and non-revocation of the release
occur during the first such calendar year



- 34 -



--------------------------------------------------------------------------------





included within such 60-day period. In other words, a Participant is not
permitted to influence the calendar year of payment based on the timing of
signing the release.


(g)
Permitted Acceleration. The Company shall have the sole authority to make any
accelerated distribution permissible under Treas. Reg. Section 1.409A-3(j)(4) to
Participants of deferred amounts, provided that such distribution(s) meets the
requirements of Treas. Reg. Section 1.409A-3(j)(4).



17.5.    UNFUNDED STATUS OF AWARDS. The Plan is intended to be an “unfunded”
plan for incentive and deferred compensation. With respect to any payments not
yet made to a Participant pursuant to an Award, nothing contained in the Plan or
any Award Certificate shall give the Participant any rights that are greater
than those of a general creditor of the Company or any Affiliate. This Plan is
not intended to be subject to ERISA.


17.6.    RELATIONSHIP TO OTHER BENEFITS. No payment under the Plan shall be
taken into account in determining any benefits under any pension, retirement,
savings, profit sharing, group insurance, welfare or benefit plan of the Company
or any Affiliate unless provided otherwise in such other plan.


17.7.    EXPENSES. The expenses of administering the Plan shall be borne by the
Company and its Affiliates.


17.8.    TITLES AND HEADINGS. The titles and headings of the Sections in the
Plan are for convenience of reference only, and in the event of any conflict,
the text of the Plan, rather than such titles or headings, shall control.


17.9.    GENDER AND NUMBER. Except where otherwise indicated by the context, any
masculine term used herein also shall include the feminine and any feminine term
used herein also shall include the masculine; the plural shall include the
singular and the singular shall include the plural.


17.10.    FRACTIONAL SHARES. No fractional Shares shall be issued and the
Committee shall determine, in its discretion, whether cash shall be given in
lieu of fractional Shares or whether such fractional Shares shall be eliminated
by rounding up or down.


17.11.    GOVERNMENT AND OTHER REGULATIONS.


(a)
Notwithstanding any other provision of the Plan, no Participant who acquires
Shares pursuant to the Plan may, during any period of time that such Participant
is an affiliate of the Company (within the meaning of the rules and regulations
of the Securities and Exchange Commission under the Securities Act), sell such
Shares, unless such offer and sale is made (i) pursuant to an effective
registration



- 35 -



--------------------------------------------------------------------------------





statement under the Securities Act, which is current and includes the Shares to
be sold, or (ii) pursuant to an appropriate exemption from the registration
requirement of the Securities Act, such as that set forth in Rule 144
promulgated under the Securities Act.


(b)
Notwithstanding any other provision of the Plan, if at any time the Committee
shall determine that the registration, listing or qualification of the Shares
covered by an Award upon any Exchange or under any foreign, federal, state or
local law or practice, or the consent or approval of any governmental regulatory
body, is necessary or desirable as a condition of, or in connection with, the
granting of such Award or the purchase or receipt of Shares thereunder, no
Shares may be purchased, delivered or received pursuant to such Award unless and
until such registration, listing, qualification, consent or approval shall have
been effected or obtained free of any condition not acceptable to the Committee.
Any Participant receiving or purchasing Shares pursuant to an Award shall make
such representations and agreements and furnish such information as the
Committee may request to assure compliance with the foregoing or any other
applicable legal requirements. The Company shall not be required to issue or
deliver any certificate or certificates for Shares under the Plan prior to the
Committee’s determination that all related requirements have been fulfilled. The
Company shall in no event be obligated to register any securities pursuant to
the Securities Act or applicable state or foreign law or to take any other
action in order to cause the issuance and delivery of such certificates to
comply with any such law, regulation or requirement.



17.12.    GOVERNING LAW. To the extent not governed by federal law, the Plan and
all Award Certificates shall be construed in accordance with and governed by the
laws of the State of New York.


17.13.    SEVERABILITY. In the event that any provision of this Plan is found to
be invalid or otherwise unenforceable under any applicable law, such invalidity
or unenforceability will not be construed as rendering any other provisions
contained herein as invalid or unenforceable, and all such other provisions will
be given full force and effect to the same extent as though the invalid or
unenforceable provision was not contained herein.
















- 36 -



--------------------------------------------------------------------------------







17.14.    NO LIMITATIONS ON RIGHTS OF COMPANY. The grant of any Award shall not
in any way affect the right or power of the Company to make adjustments,
reclassification or changes in its capital or business structure or to merge,
consolidate, dissolve, liquidate, sell or transfer all or any part of its
business or assets. The Plan shall not restrict the authority of the Company,
for proper corporate purposes, to draft or assume awards, other than under the
Plan, to or with respect to any person. If the Committee so directs, the Company
may issue or transfer Shares to an Affiliate, for such lawful consideration as
the Committee may specify, upon the condition or understanding that the
Affiliate will transfer such Shares to a Participant in accordance with the
terms of an Award granted to such Participant and specified by the Committee
pursuant to the provisions of the Plan.
    
17.15.    INDEMNIFICATION    . Each person who is or shall have been a member of
the Committee, or of the Board, or an officer of the Company to whom authority
was delegated in accordance with Article 4 shall be indemnified and held
harmless by the Company against and from any loss, cost, liability, or expense
that may be imposed upon or reasonably incurred by him or her in connection with
or resulting from any claim, action, suit, or proceeding to which he or she may
be a party or in which he or she may be involved by reason of any action taken
or failure to act under the Plan and against and from any and all amounts paid
by him or her in settlement thereof, with the Company’s approval, or paid by him
or her in satisfaction of any judgment in any such action, suit, or proceeding
against him or her, provided he or she shall give the Company an opportunity, at
its own expense, to handle and defend the same before he or she undertakes to
handle and defend it on his or her own behalf, unless such loss, cost,
liability, or expense is a result of his or her own willful misconduct or except
as expressly provided by statute. The foregoing right of indemnification shall
not be exclusive of any other rights of indemnification to which such persons
may be entitled under the Company’s charter or bylaws, as a matter of law, or
otherwise, or any power that the Company may have to indemnify them or hold them
harmless.


The foregoing is hereby acknowledged as being the International Paper Company
Amended and Restated 2009 Incentive Compensation Plan, as originally adopted by
the Board on February 9, 2009 and approved by the Company’s shareowners on May
11, 2009, and as adopted in amended and restate form by the Board on February
11, 2014.


INTERNATIONAL PAPER COMPANY




By: /s/ Paul J. Karre            


Its: Senior Vice President, Human Resources and Communications


- 37 -

